STATE OF DELAWARE CERTIFICATE OF AMENDMENT TO CERTIFICATE OF FORMATION OF O’CONNOR FUND OF FUNDS: LONG/SHORT CREDIT STRATEGIES LLC Under Section 18-202 of the Delaware Limited Liability Company Act The undersigned, being the manager of the limited liability company under Section18-202 of the Limited Liability Company Act of the State of Delaware, hereby certifies: FIRST: The name of the limited liability company is O’Connor Fund of Funds: Long/Short Credit Strategies LLC (the “Company”). SECOND: The first certification of the Certificate of Formation of the Company as filed with the Secretary of State of Delaware on April 30, 2002, as amended May24, 2002, June 10, 2003, February 20, 2007 and February 7, 2011, is hereby deleted in its entirety and replaced with the following: FIRST: The name of the limited liability company is O’Connor Fund of Funds: Alternative Fixed-Income Strategies LLC (the “Company”). THIRD: All other provisions of the Certificate of Formation of the Company shall remain in effect. IN WITNESS WHEREOF, the undersigned has signed this Certificate on the 8th day of January 2014. O’CONNOR FUND OF FUNDS: LONG/SHORT CREDIT STRATEGIES LLC By: UBS ALTERNATIVE AND QUANTITATIVE INVESTMENTS LLC, its Adviser By: /s/ Dylan Germishuys Name: Dylan Germishuys Title: Authorized Person
